United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS            April 24, 2003
                       FOR THE FIFTH CIRCUIT
                                                            Charles R. Fulbruge III
                                                                    Clerk

                            No. 02-30213
                        Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

SEAN M. STEPHENS,

                                      Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                for the Western District of Louisiana
                        USDC No. 01-CR-50070-3
                         --------------------

Before DAVIS, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     The order of July 10, 2002, granting the motion to

consolidate the instant case with United States v. Hall, No. 02-

30345, is RESCINDED.

     Counsel appointed to represent Sean M. Stephens has moved

for leave to withdraw and has filed a brief as required by Anders

v. California, 386 U.S. 738 (1967).    Stephens has not filed a

response.   Our independent review of the brief and the record


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-30213
                                -2-

discloses no nonfrivolous issue in this direct appeal.

Accordingly, the motion for leave to withdraw is GRANTED, counsel

is excused from further responsibilities herein, and Stephens’s

APPEAL IS DISMISSED.   See 5TH CIR. R. 42.2.